 



EXHIBIT 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 (“Amendment No. 1”) to that certain Employment
Agreement (“Employment Agreement”), entered into between ARTISTdirect, Inc., a
Delaware corporation (the “Company”) and Jon Diamond (“Employee”), is entered
into as of October 11, 2005. Capitalized terms used herein and not defined shall
have the meanings given to them in the Employment Agreement.
RECITALS
     WHEREAS, the parties hereto entered into the Employment Agreement effective
as of July 28, 2005; and
     WHEREAS, the parties hereto desire to mutually amend the Employment
Agreement, all upon the terms and conditions set forth herein.
     NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to the terms and conditions set forth herein.
     1. Schedule 5(c). The parties hereby agree that the following provisions
contained in Schedule 5(c) of the Employment Agreement shall be amended as
follows:
   (a) The first sentence contained in clause (a) is hereby deleted and replaced
with the following:
      “Time Vesting Options. 1,045,000 (or 37.95723%) of New Options will vest
at the rate of 1/3 per year over a three (3) year period.”
   (b) The first line contained in clause (b) is hereby deleted and replaced
with the following:
      “Performance Vesting Options. 1,708,098 (or 62.04277%) of New Options will
vest on achievement of the following financial milestones by the Company:”
     2. Conflicts. Except as expressly set forth in this Amendment No. 1, the
terms and provisions of the Employment Agreement shall continue unmodified and
in full force and effect. In the event of any conflict between this Amendment
No. 1 and the Employment Agreement, this Amendment No. 1 shall control.
     3. Governing Law. This Amendment No. 1 shall be governed and construed
under the laws of the State of California, and shall be binding on and shall
inure to the benefit of the parties and their respective successors and
permitted assigns.

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1,
effective as of the date written above.

                    "EMPLOYEE"     "COMPANY"                 Jon Diamond    
ARTISTdirect, Inc.                
 
             
/s/ Jon Diamond
    By:   /s/ Frederick W. Field    
 
             
Jon Diamond
        Frederick W. Field    
 
    Its:   Chairman    
 
                       

-2-